On the court’s own motion, the decision of this court handed down on February 28, 1938 [253 App. Div. 919], is hereby amended to read as follows: Order of the Surrogate’s Court of Suffolk county granting, on reargument, the motion of the administrators for a further bill of particulars, modified by striking out the third ordering paragraph and by adding to the second ordering paragraph, after the word “ granted,” the words “ to the extent of directing the petitioners to file and serve a verified bill of particulars setting forth the amount claimed as the fair and reasonable value of the services alleged to have been rendered by them in connection with the matters referred to in the former bill of particulars as items ‘ F ’ and 11 ’ only; that in all other respects the motion is denied.” As so modified, the order, so far as an appeal is taken, is affirmed, without costs. In the opinion of this court, the items lettered “ B,” “ C,” “ D,” “ E,” “ G ” and “ H ” are so closely connected that they are not reasonably subject to separate valuation. The bill of particulars will be served within five days from the entry of the order hereon. Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ., concur.